STEAUP, C. J.
(dissenting).
I dissent. The case is one to recover damages for alleged personal injuries. The defendant denied the negligence and all other material allegations alleged in the complaint, and affirmatively pleaded contributory negligence. Upon the evidence introduced by both parties the case was submitted to the jury, who rendered a verdict for the defendant. During the trial the testimony of two physicians relating to the plaintiff’s injuries, and a written statement made by him to one of them, were admitted in evidence over the plaintiff’s objections. The plaintiff appealed from the judgment and assigned such rulings as error, and presented them for review. No other assignments of error are made by either party. The bill of exceptions, as settled by the court, purports to be all the evidence bearing upon and illustrating such rulings. In the certificate settling the bill, it is recited that the bill “contains all the evidence offered and admitted in the trial of this case illustrating the objections and exceptions and assigned errors therein contained and in accordance with the stipulation of the defendant.” In the stipulation of the defendant, it is recited that the bill “contains all the evidence produced and had at the trial illustrating the objections and exceptions therein contained.” The only evidence contained in the bill is, first, testimony of the plaintiff, and that of a physician called in his behalf, who testified concerning his injuries. Then follows a recital in the bill: “And other witnesses were sworn, and examined on behalf of the plaintiff herein, and the plaintiff rested. And thereupon various witnesses were sworn and examined on behalf of the defendant herein, whereupon the following proceedings were had.” No part of the testimony of such “other witnesses” examined by the plaintiff, nor of the “various witnesses” by the defendant, is set forth in the bill. Following such recital is the testimony of the two physicians called by the defendant and who also gave testimony concerning plaintiff’s injuries. No objections nor exceptions are contained in the bill except those relating to rulings made in respect of testimony of plaintiff, the physicians, and the written statement. It thus, I think, manifestly appears that *555the bill was made up to explain and illustrate the rulings referred to, and purports to contain all of the evidence pertaining to such rulings, and that it was not made up to illustrate the sufficiency or insufficiency of the evidence to show negligence on the part of the defendant, nor any ruling made by the court which related thereto, and that it does not purport to contain the evidence on such issue. Such is not only shown by the certificate of the judge who settled the bill, but is also affirmatively shown on the face of the bill itself; and it is frankly admitted by the respondent in its brief that “the record on appeal in this action does not purport to contain all the evidence introduced at the trial of the cause, but only contains, and only purports to contain, part of the evidence.”
The plaintiff was an employee of the defendant, engaged to do traekwork. He was a passenger on one of the defendant’s street cars operated'in Salt Lake City. While alighting therefrom he was injured, as alleged by him, through the defendant’s negligence. He testified that he boarded a ear running South on South East Street at the intersection of that street and. Third South Street. He desired to leave the car at Ninth South Street, which was near his home. He entered the car and took a seat. When the car was within about a half block of Ninth South, the conductor collected the fare, which was paid by plaintiff. At the time of paying the fare, the plaintiff told the conductor that he wanted to get off at Ninth South. The conductor replied, “All right.” The speed of the car was slackened, and the plaintiff arose and walked to the back platform of the car. He testified that he did not know whether the conductor pulled the bell cord or not, but thought that he did. He stood there, as testified to by him, “two or three seconds, or something like that,” and “just when they was going slow I stepped down on the step. I thought they were going to stop. . . . It was pretty near stopped, maybe not quite stopped. I can’t remember that exactly for sure.” While he was so standing on the step, the car started up quickly, and he, as testified to by him, “fell off.” He was thrown or fell to the ground at the north side of Ninth South, striking on his him *556He testified that be thought the ear would stop on the north side of that street, and that cars coming from the north usually stopped at such place. After he fell or was thrown to the ground, the car stopped. The conductor ran back and asked the plaintiff his name and if he was hurt. Plaintiff asked him “why he didn’t stop the car as he told me. Then he told me that the motorman started the car.” A lady assisted him part way home. Then his daughter and others also assisted him. His daughter telephoned to the defendant’s office for a' physician. Some one from its office telo-phoned Dr. Landenberger, who was on its regular medical staff, giving him the plaintiff’s name and address. Dr. Landenberger telephoned Dl\ Van Cott, who lived but a short distance from the plaintiff. Dr. Van Cott testified that he was not on the regular staff of the defendant, but attended emergency cases for it when the defendant’s physicians on the regular staff could not go. He testified: “I suppose the doctor (Landenberger) was busy, and asked me if I would go down and see the case.” In pursuance of such request, he visited the plaintiff on the evening of the accident. He testified: That he “went down there to see what was the trouble, and whether the patient needed any treatment in a medical way.” That he introduced himself to the plaintiff, and told him he was a doctor, and that he was sent by the defendant “to see about his injury.” That the plaintiff submitted himself to him “as a patient.” That the plaintiff understood that he was a physician, and that he “came there for the purpose of treating him.” That he found him dressed, sitting in a chair, and conscious. He asked him where he was injured, and “took hold of his knee and started to move it, and that there was considerable pain there, and he could not move the limb very well without considerable pain.” That he “could not examine him there satisfactorily as it was so painful,” and that he then telephoned Dr. Landenberger and told him about it and arranged with the plaintiff for an examination the next morning. He further testified: That he did not know whether he prescribed for the plaintiff or not, but supposed that he did. That, after he “looked him over,” he asked the plain*557tiff “bow it happened./’ and plaintiff told bim. He then reduced to writing what the plaintiff told bim and requested bim to sign it. The plaintiff did so. The writing, so signed, is set forth in the opinion off the majority of the court. The witness took the writing and delivered it to the defendant. He further testified that bis employment with the defendant required bim, and it was usual for bim, in such ease, to obtain a written statement and “turn it in to the company.” The next morning the witness and D(r. Land-enberger visited the plaintiff. Dr. Landenbergef testified: “I certainly told them (plaintiff and members of bis family) enough so they understood I was a physician and bad come there to examine bim to see what we could find and do for bim,” and that the plaintiff, in that situation, permitted them to examine bim. They placed bim under the influence of an anaesthetic so as better to manipulate the limb and to make an accurate diagnosis, and especially to ascertain whether be bad sustained a fracture of the upper part of the femur. Both these physicians,. who were called to testify on behalf of the defendant, were permitted to testify, over the plaintiff’s objections, as to the result of such examination, and to give their testimony that they found no evidence, nor symptoms, of any fracture, and no evidence of any injury, except slight bruises and a swelling about the hip, and that they reached the conclusion, and were permitted to express an opinion, that the plaintiff had sustained no fracture or other injuries, except a slight contusion and swelling about the hip. Dr. Van Cott further testified that he visited the plaintiff probably five or six times, and, in response to the following questions asked him, answered: “Q. All the time you were acting as his physician ? A. Well, I was not acting as his physician alone. Q. Well, you were acting in the capacity of a physician to him? A. Yes, sir.”
Dr. Calderwood, the physician who was called on behalf of plaintiff, testified: That he was called to see the plaintiff on the 26th day of April (the accident having occurred on the 13th day of April) ; that, on an examination, found' him suffering from an injury to> the hip; that he was unable to *558stand on bis leg or raise bis foot to any extent without considerable pain; that be was unable to ascertain the exact nature of the injury, and caused the patient to be removed to the hospital on the same day; that for several days he was unable to tell definitely whether the plaintiff was suffering from a dislocation or fracture; that finally a surgical operation was performed by cutting through the flesh and muscles of the upper portion of the thigh and laying the bone bare, and he then discovered a transverse fracture of the neck of the femur, the head or upper part of the femur broken off; that plaintiff’s leg was placed in a plaster cast; that he remained' at the hospital until the 21st day of June; that he examined the plaintiff just before the trial and found the leg about threeffourths of an inch shorter than, the other, a slight deformity at the head of the femur, causing some stiffness which rendered the plaintiff lame; and that the condition was permanent. The plaintiff also testified as to the nature and extent of his injuries, and to facts tending to show a serious injury. After the testimony of the plaintiff and the three physicians had been received, the court, over the objections of-plaintiff, received-in evidence the written statement signed by the plaintiff.
The rulings of the court admitting in evidence the testimony of the two- physicians called by the defendant, and the written statement signed by the plaintiff, are the only questions presented for review. It is quite clear to me that the relation of physician and patient between, Drs. Yan Cott and Landenberger and the plaintiff was sufficiently shown. Upon the evidence adduced, such a relation existed between Dr. Yan Cott and the plaintiff as well on the evening of the accident, when Dr. Yan Cott visited him, as when Dr. Yan Cott and Dr. Landenberger visited him on- the following morning. True, a more extensive examination was made the following morning; but the purpose of the visit was the same, and, as testified to. by Dr. Yan Cott, he made the first visit (when he obtained the written statement) “to see what was the trouble and whether the patient needed any treatment in a medical way,” and that the plaintiff understood “that he came there for the purpose of treating him,” and *559that “the plaintiff submitted to bim as a patient, and tbat be acted in the capacity of a physician to bim.” There is also the evidence tbat the plaintiff was an employee of the defendant, tbat within a short time after receiving bis injuries bis daughter telephoned to the defendant’s office for a physician, and tbat Dr. Van Cott, by reason of such message, visited the plaintiff.
It, however, is said tbat the information which Dr. Van Cott obtained from the patient, and which was contained in the written statement, was “not necessary to enable him to prescribe or act for the patient,” and hence was not privileged. The purpose of the statute “is to facilitate and make safe full and confidential disclosure by patient to physician of all facts, circumstances, and symptoms, untrammeled by apprehension of their subsequent enforced disclosure and publication on the witness stand, to the end that the physician may form a correct opinion, and be enabled safely and efficaciously to treat his patientand that the “word ‘necessary’ should not be so restricted as to permit testimony of statements or information in good faith asked for or given to enable intelligent treatment, although it may appear that the physician might have diagnosed the disease and prescribed for it without certain of the information, so that it was not strictly necessary.” (In re Will of Bruendl, 102 Wis. 45, 78 N. W. 169.) The word “necessary” is susceptible of various meanings. (5 Words and Phrases, p. 4705; 29 Cyc. 327.) As used in thei statute, it should not be construed to mean as importing that which is indispensable, or an essential requisite, or inevitable, but that which is conducive to, useful, needful, convenient, or appropriate. Though the statute is in derogation of the common law, yet it should receive a liberal, and not a strict, construction. (Section 2489, Comp. Laws 1907.)
It is principally urged that the information acquired by the physician and contained in the writing was not necessary, because of the question prepounded to Dr. Van Cott by counsel for the defendant, and which is set forth in the opinion of Mr. Justice Prick, and in which the physician was asked if the information obtained “was necessary to> *560treat” tbe plaintiff bad be desired to do- so, and tbe answer, “No, sir,” wbicb tbe witness made in response to tbe question. A timely objection was made to tbe question on tbe grounds that it called for incompetent testimony and for a conclusion of tbe witness. Tbe overruling of tbe objection and permitting tbe answer is assigned as error and presented for review. I think tbe trial court erred in tbe ruling. Whether tbe information obtained was or was not necessary to enable tbe doctor to prescribe or act for tbe patient was a judicial question to be determined and decided by tbe court in passing upon tbe admissibility of tbe proffered evidence. (In re Redfield’s Estate, 116 Cal. 637, 48 Pac. 794.) In determining it, it was proper enough to lay before tbe court all tbe facts and circumstances bearing upon it. When testimony of a’physician is offered on tbe question, it, like that of any other witness, must call for tbe facts, and not conclusions, and when admitted can only be evidentiary, and not in any sense conclusive. I approve of tbe doctrine heretofore announced by this court (Munz v. Salt Lake R. Co., 25 Utah 220, 70 Pac. 852, and other courts; 10 Eney. Ev. 120, and cases there cited) that, when tbe relation of physician and patient is shown, tbe inference or presumption of fact arises that tbe information sought and obtained by tbe physician was -reasonably necessary “to enable him to prescribe or act for tbe patient.” Such inference or presumption was not overcome by tbe erroneous admission in evidence of tbe mere conclusion of tbe doctor. Tbe relation having been shown, it was further made to appear that tbe physician called upon and visited tbe patient to ascertain “tbe trouble,” and what treatment was needed and required. He found tbe patient dressed and suffering pain in bis leg and hip and complaining of difficulty in standing on bis leg and of a restricted movab-ility. Tbe patient’s naked leg or person was not exposed to tbe physician on that visit. Tbe physician took bold of tbe leg and found that tbe patient suffered considerable pain as an attempt was made to move it. Before tbe physician could properly “prescribe or act for tbe patient,” it was necessary for him to diagnose tbe case and ascertain, if be could, tbe cause or *561causes to wbicb the symptoms manifested by the patient, and complained of by him, might be traceable. In ascertaining- such cause, it was not only natural, but necessary (useful, needful-, appropriate) to inquire wjiat, if any, violence had been inflicted to the parts complained of, or recent injuries sustained, or accidents encountered by the patient. If the patient had informed the physician that he had met with no accident and had received no violence, it is but natural to suppose' that the physician might have been led to believe that the patient was not suffering from a fracture or other injury of the leg, and likely would have looked for other causes to which the symptoms complained of might be attributed.
On the other hand, the physician being informed that the patient met with an accident, it was necessary for the physician to further inquire as to the particulars thereof to enable him to ascertain the kind and degree of violence inflicted, and the character of injury naturally to be expected therefrom. To ascertain that it was necessary for the patient to inform the physician the manner in which the patient jumped off, or was thrown from, the car, and struck the ground, the speed of the car and other facts and circumstances tending to show the character and degree of the violence inflicted. I think all that was useful and appropriate to aid the physician in determining whether the plaintiff probably sustained a fracture, sprain, bruise, or other injury, which caused the symptoms complained of. The statements made by the patient to the physician that the car kept on going, and he got off, that it was going so fast it threw him to the ground, that when he jumped he fell on his left side and could not get home without assistance, were necessary and proper information to enable the physician to make a proper diagnosis of the case, and to determine whether the ailments and symptoms complained of were probably due to violence or other causes, and to ascertain the effects of the injury. Indeed, from what the physician saw and was told him that evening by the patient (and the physician testified that the information contained in the written state-*562m&nt was not obtained nor acquired from any source except from the patient), his suspicion that the plaintiff might be suffering from a fracture or other injury due to violence was sufficiently aroused as to cause him to make necessary arrangements for a further examination in company with Dr. Landenberber on the following morning; and the examination which was made by them the next morning was, as testified to< by both of them, for the purpose of ascertaining whether the plaintiff had sustained a fracture or dislocation of the femur, or other serious injury. There may be particular expressions in the statement which were not necessary to aid the physician in the manner indicated; but I am looking at the statement and considering it as a whole and as it was offered and admitted -in evidence. Though the writing contained some statements which were not necessary “to enable the doctor to prescribe or act for the patient,” and others which were reasonably necessary, such statements ought to have been segregated when the writing was offered, and those only which were not so necessary should have been offered, and those only could properly have been admitted; and since the writing was admitted as a whole, and no offer of segregation made, it was error to receive it in evidence if any part of it contained statements or information which was acquired by the doctor in attending the patient, and which was reasonably necessary to enable him to prescribe or act for the patient. So considering it, I think the substance of the statement, at least in part, was “information acquired” by the physician “in attending the patient which was necessary to enable him to prescribe or act for the patient.”
Now, the bare assertion of the physician, his mere conclusion (it amounted to nothing more), that the information was not necessary, was neither admissible nor conclusive of the question. He could only be permitted to testify to facts and circumstances from which the court could deter-; mine and decide the ultimate fact as to whether the information was or was not necessary. This he did not do. Because he was a doctor did not entitle him to also determine a judicial question. The competency or admissibility of evi-*563denca is to be determined by tbe court, not tbe witness. Upon tbe undisputed facts, I do not see bow tbe physician was in a position to intelligently prescribe or act for tbe patient without acquiring information, as to tbe character and degree of violence inflicted. He was put in possession of such information by tbe patient informing him of tbe immediate movements and speed of the car and the manner in which be alighted therefrom' and struck tbe ground. Tbe knowledge of such facts naturally led tbe physician to tbe conclusion that tbe symptoms and pain complained of by tbe patient were due tó tbe violence of which the physician was informed, and caused him to make arrangements for a further examination on the following morning, when it' is conceded .that both physicians “acted for” the plaintiff. Suppose that, on the evening of the accident when Dr. Van Cott visited the plaintiff, instead of receiving the information which was received, he had been informed by the plaintiff that' he was not on the car, and had not met with any accident, and had received no violence of any kind; or that he was on the car, and in alighting therefrom he stumbled and fell, but had received no injury whatever; that he, unaided,, immediately arose and walked to his home and went about, his business as usual, and was wholly unharmed — is it likely that Drs. Van Cott and Landenberger would have visited him the next morning, administered an anaesthetic to him, and manipulated his leg to ascertain whether he had sustained a fracture or dislocation of the femur?
Furthermore, in determining whether the information acquired was or was not necessary, due consideration must be also given to the question as to whether the patient, under all the circumstances, had reason to believe, and did believe, that it was proper and necessary to give the information to enable the physician to prescribe and act for him, for it is the confidence imposed by the patient, by reason of the relation, which primarily makes the acquired information privileged when obtained by the physician as in the statute prescribed. Of course, it is not everything which the patient may. say or communicate to the physician that is privileged under the statute; but, when a physician seeks *564information from his patient in respect of a particular subject or question, tbe patient may ordinarily assume that tbe physician in so doing is acting in good faitb, and that tbe information so sought is proper and reasonably necessary to enable tbe physician to prescribe or act for him; and if, under all tbe circumstances, tbe patient bad reason to believe, and does believe, that tbe information so sought by tbe physician and given by tbe patient was necessary to enable tbe physician to prescribe or act for him, and in consequence thereof tbe patient made communications to the physician which be would not otherwise have made¡, I think tbe information so acquired falls within tbe very letter and spirit of tbe statute as a confidential and privileged communication. (10 Encyclopedia of Evidence, 116, 118, notes and cases.) I therefore think tbe written statement was improperly admitted. If the information acquired was privileged, as I think it was, the physician could not cause it to be reduced to writing, obtain the patient’s signature thereto and then, by delivering the writing to the defendant, without the knowledge or consent of the patient, make it evidence, and thus do indirectly what the statute directly forbids. It is not claimed that the writing was given with the understanding that it was to be delivered to the defendant, or that the contents thereof were otherwise to be disclosed, or that the consent of the plaintiff to deliver the writing or disclose the contents was had or obtained.
I concur with the majority of the court in the ruling that it was error to permit the two physicians called by the defendant to testify as to the result of the examination made on the morning following the accident, and as to the condition of the plaintiff as disclosed by their examination. This holding, of course, is upon the theory • that the relation of physician and patient then existed. I do not see anything in the case which warrants the conclusion that Dr. Van Cott on the first visit, when he obtained the written statement from the plaintiff, was representing and wholly acting for the defendant in the capacity of a physician or some other agent, but that during the night, and by the next morning, such relation was transformed, and he then became the *565physician of the plaintiff and acted for him in such capacity. I think he acted in the capacity of a physician for the plaintiff on the first visit as well as on every other visit made by him.
But I do not agree with the majority of the court that the admission of the testimony held to be erroneous was not prejudicial. It is said not to be prejudicial because on the partial record of the case as presented there is not sufficient evidence to show the defendant guilty of the alleged negligence, and hence the verdict which the jury rendered in favor of the defendant was right. It is conceded that all the evidence is not before us, and that no assignment of error is made by either party raising the question of insufficiency of evidence to show negligence on the part of the defendant. As I have already shown, the bill of exceptions is made up.to illustrate the rulings made in admitting in evidence the testimony of the two physicians, and the written statement made by the plaintiff and delivered to one of them. The bill purports to contain all the evidence bearing on such questions. It is so stipulated by the parties, and certified to by the trial judge. There is no certificate or stipulation, or other statement, that the bill contains all the evidence in the case, or all or any of the evidence bearing on- the question of the defendant’s negligence, or that of the plaintiff. The bill itself contains no evidence on such issues, except the testimony of the plaintiff wherein he described his relation to the defendant, when and where he boarded the car, the things done and said at and about the time of the accident, the manner in which it happened, the nature and extent of his injuries, and the visits of the physicians. While there may be some things in respect of the plaintiff’s testimony contained in the bill which were unnecessary to explain or illustrate the rulings complained of. still it is apparent that it was somewhat difficult to set forth, in the bill the testimony of the plaintiff showing the nature and 'extent of the injuries, the manner in which they were produced, and the amount of violence inflicted, without also setting forth his testimony in the bill concerning the happening of the accident and the things then said and *566done.' But, conceding that the bill in this way contains some evidence bearing on the question of the defendant’s negligence, it also must be conceded that it does not contain all the evidence bearing upon such question, nor does it purport to do so, for, as before observed, in addition to the stipulation of counsel, and the certificate of the judge, that the bill only contains all the evidence illustrating the rulings heretofore referred to, the bill affirmatively shows and recites that “other witnesses” were sworn and examined on behalf of the plaintiff, and that “various witnesses” were sworn and examined on behalf of the defendant, and that the testimony of such witnesses is not set forth. The bill, as settled by the judge, does not purport to contain even all the testimony given by the plaintiff on the issues of negligence, nor that it was all the testimony given by him on the trial of the cause. The stipulation of counsel and the certificate of the judge show that it was all the testimony or evidence given by him illustrating the rulings complained of.
Now, it is manifest that the verdict of the jury, as rendered by them, was based, not upon the portion of the evidence before us, but upon the whole evidence adduced at the trial of the case; and the question of insufficiency of evidence to show negligence on the part of, the defendant is to be determined' from the whole, not a part, of the evidence adduced on such issue. The conclusion, however, reached by the majority of the court, that there was no sufficient evidence to show such negligence, admittedly is based upon a review and consideration of onlv a nart of, and not all, the evidence adduced on such issue. Not having all such evidence before us, I do not see how a proper conclusion can be reached that the plaintiff was not entitled to go. to the jury on such issue. Furthermore, we have heretofore several times declared that the object of an assignment of errors is to apprise the appellate court and opposing counsel of the specific question to be presented for consideration and review, the points intended to be relied upon and to limit discussion and consideration to those points; and we have frequently held that a question of law not raised by an as*567signment of error will not be reviewed nor considered by us. Notwithstanding these repeated adjudications, I think the majority of the court nevertheless have considered and reviewed the question of law as to the sufficiency of evidence to show negligence upon the part of the defendant when there was no assignment of error made by either party raising such a question, and, too, when all the evidence bearing on such issue is not before them. Neither does the record disclose that a motion for nonsuit was made, nor that the defendant moved for a directed verdict, nor that thq question of law now considered and reviewed by the majority of the court was otherwise presented to the trial court, and it given an opportunity to rule thereon, nor that any ruling was made by it on such a question. If, when the bill of exceptions was proposed', showing the objections and rulings in respect of the admission of the evidence complained of/ and only containing the evidence illustrating such rulings, the defendant desired to defend the verdict and judgment which was rendered in -its favor, on the ground that there was no evidence to entitle the plaintiff to go to the jury on the question of the alleged negligence on its part, it ought to have proposed proper amendments containing all the evidence on such issue, and illustrating the rulings of the trial court on such question, and caused them to be settled in the bill. If such had been done, the respondent then would have been in a position to make cross-assignment of errors as provided by our rules and to urge a review of such question. Not having done so, and the bill not affirmatively showing that it contains a history, or the evidence, of such proceedings, and on its face not purporting to contain them, we are not justified1 in reviewing it.
I am not saying that an assignment of error is necessary to determine whether an error committed by the trial court was or was not prejudicial. What I do say is that a review of a question of law, like that of insufficiency of evidence to sustain an issue essential to a litigant’s cause, cannot properly be had without a direct or cross-assignment of error, and proper specifications raising such question, and a presentation of all the evidence adduced on such issue by a *568record affirmatively showing that it contains all such evidence.
I; of course, accede to the rule that a judgment will not be reversed except for prejudicial error; but whether an erroneous ruling was injurious to the party against whom it was made depends upon the effect or influence it could have had upon the verdict or the result of the trial. From an early time the rule has been, and is now, stated to be that, where error is shown, injury is presumed, unless the contrary appears affirmatively, and that, where error is shown, it will be presumed to have had an effect upon the result of the trial, unless the record affirmatively, not negatively, shows the contrary. (Hayne, New Tr. & App., sec. 287.) In an early case from California (Jackson v. Feather River W. Co., 14 Cal. 19), Mr. Justice Baldwin said: “The rule is that every error is prima facie an injury to the party against whom it is made, and it rests with the other party clearly to show, not that probably no hurt was done, but that none could have been or was done by the error.” Now, the majority of the court say that no hurt could have been done, or was done, by the error committed because, on the record as presented, there is no evidence to show negligence on the part of the defendant. The pertinent question, however, is: Does the record affirmatively show that upon all the evidence adduced at the trial on such issue the plaintiff was not entitled to go to the jury ? I say the record does not so affirmatively show for the reason that it does not contain, and does not purport to contain, all the evidence adduced or the proceedings had on such issue. Without such an affirmative showing by the record, we are not apprised', nor can we judicially know, what evidence was adduced on such issue; and the question of whether the plaintiff was entitled to go to the jury on such issue depends upon, and can only be determined from a consideration of, all the evidence adduced thereon at the trial. And since the record does not show, and does not purport to show, all the evidence so adduced, it does not affirmatively show that the plaintiff was not entitled to go to the jury on such issue. To say, as is in effect said, that the plaintiff was required to show *569that there was sufficient evidence adduced on such issue when no ruling tbereon nor question arising therefrom is complained of by him, is to hold that he was required not only to clearly show error by the rulings of which complaint is made, and that it could have harmed him on a material issue in the case, but that he was also required to affirmatively show that he was entitled to recover or prevail on every other material issue.
Suppose, in a case declaring on a written instrument not itself importing a consideration, a valuable consideration, delivery, execution, and breach of the terms of the contract are all sufficiently and properly alleged. By the answer and proper pleadings all the material allegations are put in issue. The alleged signature of the defendant to the instrument, the party sought to be charged, is made a material issue. Upon the evidence adduced by both parties, the case is submitted to the jury, who rendered a verdict for the defendant. During the trial the plaintiff offered competent evidence tending to prove the defendant’s signature to the writing. The court erroneously excluded it. The eourt also erroneously admitted evidence offered by the defendant tending to show that the signature was not his signature. A bill of exceptions is made up and settled illustrating such rulings, showing the objections made and the exceptions taken, and containing all the evidence bearing thereon, and all the proceedings had in respect thereof. The-bill so settled and presented does not contain, and does not purport to contain, the evidence adduced on the questions- or issues of consideration, delivery or breach of the contract. On a review of the rulings presented, and finding error was committed against the plaintiff, the appellate court could, in such case, as well as here, assert that no prejudice resulted because, on the record as presented, it is not shown that the plaintiff was entitled to go to the jury on the question of' consideration, or breach of the contract, or on some other issue concerning which the evidence adduced or proceedings-had were not presented by, nor contained in the record. The establishing- of such a rule requires 'a party proposing a bill not only to do all that the statute requires of him, to state' *570the objection “with so much of the evidence as is necessary to explain it,” and that a-draft of the bill proposed “must contain all the exceptions taken upon which the party relies,” and that “the exceptions may be presented as briefly as possible,” but he also is required to come here fortified with a complete history of the case, and to affirmatively show a prima facie right to recover or to prevail on every issue and question essential to his cause. To do so might require him to set forth in the bill a voluminous history of proceedings over which there is no controversy, and which in no sense illustrates the rulings complained of or the exceptions taken and relied on, and could serve no useful purpose except to prevent the appellate court from the indulgence of wrongful presumptions as to what took place by the proceedings had on such issues if not set forth in the record.
In the case in hand, the record sufficiently discloses that it was submitted to the jury on the issues raised by the pleadings and on the evidence adduced by both parties. The record does not disclose that such action of ruling of the court was in any particular questioned, or that the action of the court was in any manner invoked not to submit the case to the jury, or that any controversy arose over such a proceeding or question. In the absence of some showing to the contrary, we ought to indulge the pi’esumption that the submission of the cause to the jury by the court was done properly on the issue of negligence as well as on every other material issue. What is the showing that the court did not properly submit the case to the jury on the issue of such negligence? A partial history of the case which admittedly does not contain, and does not purport to contain, all the evidence adduced on such issue.
When an appellant shows that error was committed in receiving incompetent testimony which directly bore on a material issue in the case, the presumption will be indulged that it affected the verdict or the result of the trial. The burden is then cast on the other side to show that it could not, or did not, affect the result. The plaintiff was required not only to allege and prove negligence on the part of the defendant, but he was also required to allege and prove *571a resulting injury. To entitle bim to recover, tbe one was just as essential and material as tbe other. Tbe plaintiff testified to a state of facts tending to show a serious injury. Tbe physician called in bis behalf testified that tbe plaintiff sustained a fracture of tbe femur, and that tbe injury was permanent. Tbe physicians called by tbe defendant testified that, from an examination made by them on tbe morning after tbe accident, they discovered no symptoms or indications of a fracture or other injury, and testified to tho effect that there was nothing tbe matter with bim except a slight external bruise, and a swelling about tbe hip. Tbe testimony so given by them, and erroneously admitted, directly bore and related to a material issue. Tbe jury bad tbe right to believe them, instead of tbe plaintiff and tbe physician called in bis behalf, and to find tbe facts as testified to by them. So believing and so finding from tbe incompetent testimony before them, tbe jury may have believed that tbe plaintiff, in giving bis testimony, did not speak tbe truth as to tbe nature and extent of bis injuries, and for that reason be likewise did not speak tbe truth when testifying concerning tbe question of tbe defendant’s negligence or that of contributory negligence. Finding that tbe plaintiff bad sustained no substantial injury might also have influenced tbe jury in determining questions as to tbe speed and movements of tbe car, and tbe manner in which it was operated and in which the accident happened. It is not a case of merely redundant or superfluous testimony introduced to support a fact or issue otherwise established by indisputable proof. To tbe contrary, tbe testimony so introduced directly tended to refnte, and may have completely destroyed, tbe evidence adduced on behalf of tbe plaintiff on an issue essential to bis cause. That tbe natural effect of tbe testimony tended to injuriously affect tbe plaintiff on a material issue cannot be gainsaid, and I cannot say, nor do I think- it shown, that tbe error committed could not, or did not, affect tbe result of tbe trial.
If tbe written statement made by tbe plaintiff was erroneously admitted, as I think it was, there ought not .to be any question as to its prejudicial effect, for some of tbe con*572tents of that writing pertained directly to the issues -of negligence and contributory negligence and may have influenced the jury in deciding them in favor of the defendant.
Lastly, I cannot agree with the conclusion that, even upon the evidence in the record, a prima facie case was not made entitling the plaintiff to go to the jury on the question of the defendant’s negligence. In the first place, the written statement signed by the plaintiff and delivered to Dr. Van Cott ought to have been excluded. In the next place, while the plaintiff, in giving his testimony, admitted that the signature to the writing was his signature, yet he also testified that the injury received by him rendered him partly un-Iconscious, and that he was in a dazed and in a semiconscious condition on the evening of the accident, and had no clear recollection of Dr. Van Cott’s visit, and because of his mental .condition he had no recollection of any writing signed by him or any statements made by him to the doctor on that visit. Whether the jury believed the plaintiff or the doctor, who testified that the plaintiff was conscious and conversed rationally, and that he signed the statement after it was written by the doctor and read to the plaintiff, I do not know. It was within their provinlce to find either way. The question of whether the plaintiff knowingly and understandingly made the statements and signed the writing was in dispute. The evidence bearing thereon was conflicting. Looking at the evidence most favorable to the plaintiff on the issue of defendant’s negligence, it,. in substance, is shown that the plaintiff boarded the defendant’s car. As it was approaching Ninth South, he paid his fare when demanded, and told' the conductor that he desired to leave the car at Ninth South. The conductor said, “All right.” The car slowed down. The plaintiff arose from his seat and went to the batek platform, and stood there a few seconds, and when the car about reached the north side of Ninth South, a place where the car usually stopped coming from the north, and as testified to by him: “Just when they was going slow, I stepped down on the step. I thought they were going to stop. . . . It was pretty near stopped, maybe not quite stopped.” While so standing there, the car started up quickly and, as *573testified to by him, be “fell off.” While be does not, by tbe use of any direct language, say such movement of tbe car threw him off, yet I think such fact may be fairly inferred from all the testimony given by him. True, he also testified that he knew the machinery of the car was controlled by the motorman, and that he did not inform him of his desire to leave the car, and that he did not know whether the conductor pulled' the bell cord to stop, but thought he did. I think the triers of fact may find, upon such evidence, that when the plaintiff informed the conductor that he wanted to leave the car at Ninth South, and the conductor replied, “All right,” he had done quite enough to apprise the operatives of the car of his intended destination, without also going forward and informing the motorman, or without being able to testify positively that he saw the conductor pull the bell cord. After he informed the conductor that he desired to leave the car at a particular place, and tbe car slowed down, almost stopping at such place, as testified to by the plaintiff, the triers of fact may say that he had the right to assume that it did so to afford him and others an opportunity to alight therefrom, and that while he was so standing on the step in the presence of the conductor, and in readiness to alight, the speed of the car was quickly increased, and no sufficient opportunity given him to alight, and that he was injured in consequence thereof. I think a sufficient prima fade case was made on the question of the defendant’s negligence, even upon the evidence found in the record, to let the case go to the jury.
I think the judgment of the court below ought to be reversed, and the ease remanded for a new trial.